Exhibit 10.2

VENOCO, INC.

2007 LONG-TERM INCENTIVE PROGRAM

This Venoco, Inc. 2007 Long-Term Incentive Program (the “Program”) is
established pursuant to the Venoco, Inc. Amended and Restated 2005 Stock
Incentive Plan (the “Plan”) and, in addition to the terms and conditions set
forth below, is subject to the provisions of the Plan.  Unless otherwise defined
herein, all terms used in this Program that are defined in the Plan shall have
the meaning as defined in the Plan.

A.                                    PURPOSES

The Program is designed to enable eligible executives of Venoco, Inc. (the
“Company”) to share in the future success of the Company’s business by providing
them an opportunity to earn shares of the Company’s common stock (“Common
Stock”), through the award of stock grants (“Awards”) contingent upon achieving
certain performance measures.  Since the executives eligible to receive Awards
under the Program are those in positions to make significant and direct
contributions to the success of the Company, the Program is intended,
accordingly, to promote a closer identity of interests between eligible
employees and stockholders.

B.                                    AWARD TERMS AND CONDITIONS

1.                                       Eligibility and Participation.  All
elected officers and other key employees who are considered by the Compensation
Committee (the “Committee”) of the Board of Directors of the Company (the
“Board”) to be likely to have a significant impact on the business of the
Company are eligible to be designated as participants (“Participants”) and to
receive Awards under the Program.

2.                                       Awards and Award Cycles.  The Committee
shall, from time to time and in its sole discretion, establish such grant cycles
(the “Grant Cycles”) for the Program as it deems appropriate.  In connection
with each such Grant Cycle, the Committee shall designate those individuals or
employee groups eligible to receive Awards with respect to such Grant Cycle and
the number of target shares awarded to each such Participant (“Target Shares”).

3.                                       Vesting of Awards.  The extent to which
Awards under the Program are vested is determined pursuant to the below
performance criteria, based on total stockholder return (“TSR”) of the Common
Stock, as determined in accordance with Section 3(c):

(a)                                  Measurement Periods.  With respect to each
Grant Cycle, the Committee shall prescribe one or more measurement periods for
purposes of determining vesting (the “Measurement Periods”).

(b)                                 TSR Peer Group Ranking.  The portion of each
Award that becomes vested during a Measurement Period shall be determined by
multiplying (i) the number of the

1


--------------------------------------------------------------------------------


Participant’s Target Shares eligible for vesting with respect to such
Measurement Period by (ii) the Vesting Amount, not to exceed 100%, as set forth
in a schedule established by the Committee for such Grant Cycle and based on the
percentile ranking of the TSR of the Common Stock during such Measurement Period
when compared to the TSR during such Measurement Period of the common stock of
the corporations included in the comparative group designated by the Committee
(the “Comparative Group”) in Exhibit A (attached hereto and as amended from time
to time in the sole discretion of the Committee); provided, however, that if the
TSR of the Common Stock ranks below the 50th percentile among the corporations
in the Comparative Group, then no Awards with respect to such Measurement Period
shall vest.

(c)                                  Determination of TSR.  The TSR of the
Common Stock and the TSR of the stock of each corporation included in the
Comparative Group shall be equal to the appreciation of such stock assuming
reinvested dividends (at the frequency such dividends are paid) during the
applicable Measurement Period.  For purposes of determining the amount of a
stock’s appreciation, the initial value of such stock shall be equal to the
closing price of such stock on the principal exchange on which such stock is
traded on the last trading day prior to the commencement of the applicable
Measurement Period, and the final value shall be equal to the closing price of
such stock on such exchange on the last day of such Measurement Period.

4.                                       Status of Awards Post-Vesting.

(a)                                  Lapse of Risk of Forfeiture.  The
Participant’s Award is subject to a risk of forfeiture until such time the
Committee determines that a Participant’s Award has vested pursuant to Section 3
above and the vesting conditions, if any, pursuant to the Notice of  Stock Award
and Stock Award Agreement have been satisfied.  Upon vesting, restrictions on
transferability shall lapse and the shares shall be released from escrow.

(b)                                 Termination of Employment During a
Measurement Period.  Except as otherwise provided in an applicable employment
agreement between the Participant and the Company, if a Participant’s employment
is terminated for any reason prior to the end of a Measurement Period, the Award
granted to that Participant with respect to such Measurement Period (and other
Measurement Periods within a Grant Cycle to the extent not vested) shall be
forfeited and be of no further force and effect.

5.                                       Deferrals.  A Participant may elect to
defer the taxation associated with the receipt of an Award, provided such
deferral is appropriately and timely communicated to the Company in a manner
acceptable to the Company and compliant with Section 409A of the Code.  Any such
deferral program shall be administered by the Committee in accordance with the
rules and procedures it adopts from time to time, and in accordance with Section
409A of the Code.

C.                                  SECTION 162(m)

Notwithstanding any other provision of the Program to the contrary, and solely
with respect to those Awards (i) made after the “material modification” of the
Plan (within the meaning of Section 1.162-27(f)(2)(ii) of the Treasury
Regulations) and (ii) intended to comply with Section 162(m) of the Code, such
Awards shall be granted and administered in accordance

2


--------------------------------------------------------------------------------


with the Plan and, without limiting the generality of the foregoing, shall not
exceed the limit established for long-term incentive awards pursuant to Section
4(a) of the Plan.  For each Grant Cycle, the Committee shall establish the
applicable performance goals from the list of Qualifying Performance Criteria
(as defined in Section 7(c) of the Plan) within the period of time as required
pursuant to Section 162(m).  No Award shall be awarded or credited, unless
otherwise determined by the Committee, until achievement of the applicable
performance goals have been certified by the Committee (except where
certification is not required).

D.                                    MISCELLANEOUS PROVISONS

1.                                       Other Terms.  The Committee shall
determine the remaining terms and conditions of the Awards awarded under the
Program.

2.                                       Amendment, Suspension or Termination of
the Program.  The Committee may at any time amend, suspend or terminate the
Program without the approval of the Company’s stockholders.

3.                                       Section 409A of the Code.  This
Program, including any future amendments thereto which do not expressly amend
this Section, is designed, and shall be administered and operated, in the good
faith determination of the Committee, to be exempt from Section 409A of the
Code.  Although the Company intends to administer the Program so that it is
exempt from the requirements of Section 409A of the Code, the Company does not
warrant that any Award under the Program will qualify for such exemption or for
favorable tax treatment under any other provision of federal, state, local or
foreign law.  The Company shall not be liable to any Participant for any tax,
interest or penalties the Participant might owe as a result of his or her
participation in the Program.

4.                                       Savings Clause.  This Program is
intended to comply in all respects with applicable laws and regulations.  In
case any one or more of the provisions of this Program shall be held invalid,
illegal or unenforceable in any respect under applicable law or regulation, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby and the invalid, illegal or
unenforceable provision shall be deemed null and void; provided, however, to the
extent permissible by law, any provision which could be deemed null and void
shall first be construed, interpreted or revised retroactively to permit this
Program to be construed in compliance with all applicable laws so as to foster
the intent of this Program.

3


--------------------------------------------------------------------------------


EXHIBIT A

Comparative Group

Until such time as changed in the sole and absolute discretion of the Committee,
the Comparative Group for purposes of Awards made under the Venoco, Inc. Amended
and Restated 2005 Stock Incentive Plan and pursuant to the Venoco, Inc. 2007
Long-Term Incentive Program consists of the following:

Berry Petroleum

 

Plains Exploration & Production

 

Bill Barrett

 

Quicksilver Resources

 

Clayton Williams Energy

 

Range Resources

 

Comstock Group

 

Rosetta Resources

 

Denbury Resources

 

St. Mary Land & Exploration

 

Encore Acquisition

 

Stone Energy

 

Harvest Natural Resources

 

Swift Energy

 

Meridian Resource

 

Whiting Petroleum

 

*   *   *   *   *

4


--------------------------------------------------------------------------------